 

 

AO 245B (Rev\ 05/15/2.018) judgment in a Crlminal Petty Case (Modified) Page l ot` 1

UNITED STATES DISTRICT COURT
soUTHERN DlsrRiCT or cALlFoRNiA

United States of America .IUDGMENT IN A CRIMINAL CASE

V (For Offenses Comnntted On or A&er November 1, 1987)

Keila Sarahi Rebollar-Bautista Case Number: 3218'mj'22984'BLM

Joshua J. Jones
Defendant ’s Attomey

REGISTRATION NO. 81307298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

l:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

El The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December 4, 2018
Date of Imposition of Sentence

 

 

sums -

DEC 0 4 ZGtS HoNoRABLE BAZ§ARA L. MAJoR

UNITED S'I`ATES MAGISTRATE JUDGE

 

 

 

 

 

Cl,t;ri`r< 053 !.,\IS t'f-'¢|C |` COUH t
SOUTE-Il;HN UlS'i HiCT Oi'- (`;AL`H`-`ORN|A
EY H'i';PUTY

 

 

 

3118-rnj-22984-BLM

 

